Citation Nr: 1518392	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to March 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in an April 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; depression, rated as 30 percent disabling prior to September 20, 2007, and as 70 percent disabling thereafter; and tinnitus, rated as 10 percent disabling.  The combined rating was 60 percent prior to September 20, 2007, and has been 80 percent since then.  The Board notes that the Veteran's depression is considered a disability that is associated with his service-connected lumbar spine degenerative disc disease, and as such, the Veteran satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a)(2) throughout the period on appeal.    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the depression and lumbar spine degenerative disc disease, have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran has previously worked as a housekeeper, freight truck unloader, and grocery store stocker.  These jobs generally required some degree of communication/interpersonal skills, as well as a large measure of manual labor.   

Throughout the period on appeal, the Veteran has provided several reports from his private psychologist at Behavioral Health and Psychiatry.  She has indicated the Veteran's global assessment of functioning has ranged from 30-51 throughout the period on appeal, which is indicative of significant impairments resulting from a psychiatric disorder.  The clinician has also unequivocally stated on numerous occasions that the Veteran is, "more likely than not...unable to obtain and maintain substantially gainful employment as a result of his depression and chronic pain conditions."  In support of this conclusion, his psychologist has explained the Veteran suffers from clinically significant psychiatric manifestations that include memory loss, depressed mood, intermittent suicidal ideations, hopelessness, difficulty in dealing with stressful situations, irritability, and sleep impairments.  In an occupational setting, the examiner indicated these symptoms result in problematic interpersonal interactions.  

The Board also notes the Veteran underwent a comprehensive psychiatric examination as a result of his claim for social security disability insurance (SSDI) benefits with the Social Security Administration (SSA) in March 2011.  At that time, the examiner also provided a GAF score of 50.  Relative to functional impairments caused by his psychiatric disability, the examiner stated: 

"Within a work setting, this claimant would likely struggle with even simple repetitive instructions and tasks and would certainly have difficulty with complex instructions and complex tasks.  His ability to effectively respond to others in a work environment would be moderately impaired given his frustration tolerance limitation.  This would also negatively impact his ability to effectively respond to work pressures and relate to others in a work setting."

At that time, the Veteran also underwent a medical examination, wherein that examiner noted the Veteran would have difficulty with any job that required prolonged periods of standing or walking or lifting heavy objects.  In this regard, the Board notes the Veteran's past work experiences have all required those exact tasks, and the evidence shows the Veteran has an 8th grade formal education and subsequent GED.  The Board also notes the above-noted March 2011 SSA psychiatric assessment shows the Veteran tested in the 1st to 2nd grade level in word comprehension, spelling, and arithmetic.  As a result of these assessments, the Veteran was awarded SSDI in March 2011, which the SSA determined resulted from his back and mood disorders.  

In addition to the above, the Veteran's outpatient treatment notes from the Durham VA Medical Center (VAMC) show continuous treatment for significant back pain and depression throughout the period under appeal.  The Board also observes the Veteran was voluntarily admitted to the in-patient psychiatric ward at the Durham VAMC in March 2007.  

Further, the Board notes the Veteran underwent VA examinations in July 2008, May 2009, August 2010, as well as March and April 2011.  The reports of these examinations consistently show extensive occupational impairments resulting from the Veteran's lumbar degenerative disc disease and depression.  For example, in a July 2008 mental disorders examination, the examiner assigned a GAF score of 40, which coincides with both the SSA's clinician and the Veteran's private psychologist as evidencing severe psychiatric impairments.  The examiner further stated the Veteran's chronic pain and depressive disorders cause "major impairment in social, occupational, recreational, and familial functioning."  The July 2008 spine examiner stated the Veteran's back condition precluded walking even a quarter mile.  

In May 2009, the Veteran underwent additional examinations.  At that time, the spine examiner stated the Veteran was, "unable to do any sort of strenuous active work." Additionally, the psychiatric examiner stated the Veteran's psychiatric symptoms made employment difficult as a result of his anxious mood, irritability, diminished interest, and medications.  

In the course of his March 2011 VA mental disorders examination, the Veteran was noted to have difficulty establishing and maintaining work, because of his feelings of worthlessness, near continuous depression, suicidal ideation, and difficulty adapting to stressful work situations.  In April 2011, the VA general medical examiner stated the Veteran would have, "difficulty in both physical and sedentary employment as he is limited to sitting in one period for over 15 minutes and also working or standing for 15 minutes," as a result of his lumbar spine disability. 

The Board acknowledges that the individual VA examiners have stated the Veteran's lumbar spine and depression in isolation do not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions do not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  In this regard, the RO has denied the Veteran's claims for TDIU on numerous occasions, indicating the evidence shows he could obtain and maintain some form of sedentary employment.  The Board observes that the RO also failed to provide even a scintilla of consideration relative to the Veteran's education and background.  Incidentally, the Board notes the Veteran's most recent VA back examiner stated he could neither sit in a single place nor stand for more than 15 minutes.  In addition, the VA mental health clinicians have noted abundant psychiatric manifestations that would impair the Veteran's ability to work in a sedentary position, as the Veteran has clear impairments with interpersonal relations and communication.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


